Title: To George Washington from Count de La Belinaye, 30 September 1794
From: Belinaye, Count de La
To: Washington, George


               
                  Sir
                  London 30th September 1794.
               
               The particular Kindness, your Excellency, was pleased to show my most dear but unfortunate Nephew Armand Marquis de la
                  
                  Rouerie, during the six year<s> he had the happiness to Serve under your Orders in America, encourage me to hope, you will honor me with your advice, upon the determination I have formed to leave Europe next Spring & End my Sad Career in North america should there not approach by that time a term to our misfortunes. my Nephew the marquis de la Rouerie may perhaps have informed your Excellency, that <I> was as a father to him ever since he had the misfortune to lose his own, that <I> brought him up as my own child & that I provided him with the means & money necessary not only to go to America, but to Support himself there during the War, till he returned to France, where by my management he found his Fortune almost entirely cleared of the enormous debts of his Father, & those he had himself contracted in his dissipated youth; altho’ before his departure for america I had twice paid out of my pocket his debts, (which amounted to considerable Sums) he died without being able to pay but a very Small part of what he owed me; but after his excellent conduct both in america, & since his return to France, I am far from regretting the Services I have done for him, & I would willingly part with the little that remains to me, could I see him once more alive. He died in November 179<2> victim to a horrid treachery.  constant to his religion, his King & the principles of honor innate in him, he had the art & Courage from the beginning of our unhappy revolution to form in Brittany his Country & mine a Coalition of more than 40,000 men, fully provided with money, arms & artillery, at the head of which he was on the point of gaining immortal honor, in attempting the reestablishment of the Throne, & altar, when he died overcome by trouble & fatigue, disguised & concealed at one of his friends in Britanny. He had made two journeys to Germany, in order to confer with our Princes, the Brothers of our unfortunate King. they had given him carte blanche authority & Comission both to raise money, & to Employ in the rank he thought proper the officers he should appoint.  he was hardly dead; when a Physician named Cheftel in whom he had the greatest confidence, & whom he had appointed to be first Physician of his Army, betrayed the Coalition, & revealed all their Secrets. in <c>onsequence of this discovery the body of my unfortunate Nephew was dug up three Weeks after his death, his head cut off, & sent to the Convention. the money & papers of the Coalition buried in a garden were discovered, a number of persons
                  
                  supposed to be concerned in the affair arrested, among whom was one of my nieces Mademoiselle de Moëlien young & beautiful & ten other persons who all perished two months afterwards on the Scaffold by the fatal guillotine.  Such was the deplorable End of my unhappy Nephew & Niece. She died with greater Courage than belonged to her Sex. her last words upon the Scaffold were long live the King. My only Brother aged about 54 emigrated with his Wife & Family in 1790. finding himself in 1792. destitute of the means of Existence with his Family in a foreign Country, he returned to France alone, to procure money. for 18 months we heard nothing of him, till at length we learned by the public papers that he also was guillotined in June last. I have no other relations in France but a Sister of whom I have not heard for near a year. The rest of my Family comprising my three Sons the Eldest aged 32 & my youngest 29, my eldest Sister aged 68, my unfortunate Sister de la Rouerie aged 67 my unhappy Sister in law aged 70, her daughter 22, my Nephew & Niece de Moëlien brother & Sister to her who was guillotined are in foreign Countries some in Holland, the others in Germany & England; they have no other means of Existence but the little Money I have been able to Save out of a very considerable Fortune which I possessed in France.  My Sons had in France the Fortune of my deceased Wife which amounted to more than 30,000 livres a year & two fine plantations near Cape francois in St Domingo worth 200,000 livres a year, these were entirely burnt & destroyed in the beginning of the revolution and are Still in the hands of the French, So that all that we Know of them is that nothing remains but the land alone, all the Buildings are burnt & the Negroes to the number of 450 either Slain or carried off, as also the Cattle & more than 200 Mules. pardon me if I tire your Excellency with all these Sad details, but I consider it necessary to lay before you with the most Scrupulous veracity, the Sad position of a Family for whom, your Excellency, cannot fail to be interested after your Kindness for my Nephew Armand de la Rouerie. his poor Mother is as much afflicted at his death as at the first day. This I think also proper that you Should be informed not only in a Short account of my life but also of the principles of honor & Fidellity to my Sovereign by which I have ever been guided. I am 59 years old, I entered into the Service at 8 year of age I Served Successively in the inferior
                  
                  ranks till the first of January 1770 when I was made Colonel of the regiment of Condé Infantry. I commanded with this rank, till January 1784. when I was made a general officer under the Denomination of Marechal de Camp I Emigrated from France with my three Sons & the greater part of the french Nobility in January 1790. at that time I went to Turin to Join the Count d’artois & the Princ<e> de Condé. I made the Campaign of 1792. upon the Rhine with the army commanded by the latter, as commander of a Division of Infantry. at the End of the Campaign I ca<me> over to England, in the hopes of beeing able to go to Britanny to re animate & head the remains of that Coalition formed by my Nephew de la Roueriè. all my efforts for that purpose have been ineffectual. abhorring my ungrateful country, Stained with the blood of my King, of his Family, of a part of my near relations, of a multitude of my friends, losing as it were all hopes of ever returning to the possession of my property with the monarchical Government under which I was born; I am determin<ed> to Seek beyond the Ocean a Calm Asylum where I may end my days in peace & suppor<t> those of my family who may wish to join me, when I shall have formed a prope<r> Establishment, North America appears best adapted to my views, on account both of the Climate & the liberty & tranquillity which one may there enjoy by scrupulously conforming to the laws & Customs of the Country. all that I wish to Know is with principles such as I entertain, how I should be received, Whether I should be troubled on account of my princip<les> different from those of the Inhabitants, whatever care myself & family may take to concea<l> & confine them for ever in our Bosoms, or whether with 6 or 7000 pounds Sterling which remain out of the Wreck of my fortune, I might forme in a province retired from the Tumult of Cities, & under a temperate Climate, an Establishment to afford an Asylum to my relations & to live in the most Simple and œconomical manner. I should wish to inhabit a Country entirely Sheltered from the incursions of the Indians, where I might follow my inclination for agriculture, a Soil proper for the Cultivation of corn with pastures for many Cattle & near some navigable river. I should wish to find in this acquisition some farms already built where I might lodge till I should be able to build a dwelling house, with Sufficient ground cultivated to furnish the means of existence until I should be able to clear others. Might
                  
                  I entreat your Excellency to have the Kindness to transmit to me your advice and information on these different poin<ts> I place the lot of myself & family in your hands, with all the confidence your Virtue<s> command. In case your Excellency takes some interest in my situation, & finds no inconvenience in my determination, I entreat you also to indicate the Sea port where I should land, that I may be able to thank your Excellency for your Kindnes<s> to let me have letters of recommendation both for the ambassador of the united provinces of america in England & for Some Merchants in the Port where you may think it prope<r> that I should land & if it were possible, a recommendation to the Captain of the american Vessel in  which I should Sail in april or May next. I should also wish to Know which would be most advantageous for me to carry my slender fortune to America in specie, bills of Exchange or merchandise & in the Last case what Merchandise might be most profitable.
               I repeat to your Excellency every excuse for my importunity. I hope that considering my unhappy situation & misfortunes you will pardon me & believe me with the highest respect & Veneration Sir your most humble & obedient Servant
               
                  Le cte de La Belinaye
               
               
                  P.S. your Excellency may recollect that you sent my nephew to France with Colonel Laurence in 1779 to obtain Succours from our government. I received & Kept them at my house in Paris, & was of some Service to them in that negociation.  Should your Excellency do me the favour of an answer my address is—Monsieur le Comte de la Belinaye, at Messrs Thomas Wright & Co. Bankers Henrietta Street Coventgarden London.
               
            